In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Kings County, dated December 12, 1973, which sustained the writ and discharged the relator on his own recognizance. Judgment affirmed, without costs. The delinquency proceeding in Family Court, by reason of which relator, a juvenile, had been detained, has been dismissed, rendering this appeal moot. Jurisdiction has been retained, at the request of both parties, because the question involved is one of general interest, substantial public importance and likely to arise with frequency (People ex rel. Guggenheim v. Mueci, 32 N Y 2d 307, 310). The hearing in the Family Court, upon which probable cause to hold relator was determined, consisted of nothing more than the hearsay declaration of a police officer. Though hearsay is admissible at such a hearing (People ex rel. Guggenheim V. Mueci, supra; Matter of Raymond B., 42 A D 2d 842), due process requires that something more than uncorroborated hearsay be presented before a finding of probable cause may be made. In the case at bar, no such addir tional evidence was adduced at the Family Court hearing. Latham, Acting P. J., Shapiro, Cohalan, Brennan and Benjamin, JJ., concur. [77 Misc 2d 41.]